                                                                                                         Partners
                                                                                                         Mark R. Knuckles
                                                                                                         Richard F. Komosinski
565 Taxter Road, Suite 590| Elmsford, New York 10523                                                     Jordan J. Manfro
Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com
                                                                                                         Ernest A. Yazzetti, Jr.
                                                                                                         Associate Attorney
                                                                                                         (914) 345-3020, ext. 364
                                                                                                         ey@kkmllp.com
                                                                               July 5, 2019

VIA ECF
Chief Judge Cecelia G. Morris
US Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                   Re:       In re: Lee Wong
                             Case No: 18-10095-cgm

Dear Chief Judge Morris:

        This office represents Rushmore Loan Management Services, as servicer for Wilmington Savings
Fund Society, FSB, d/b/a Christiana Trust, not individually but as Trustee for Pretium Mortgage
Acquisition Trust, a secured creditor in the above-referenced matter.

         Please allow this letter to serve as a loss mitigation status update.

        On February 5, 2019, the Creditor Loss Mitigation Affidavit was filed and served, designating the
undersigned as the firm’s Loss Mitigation attorney. At the June 13, 2019 status conference, we advised
that no documents have been received during Loss Mitigation and a final adjournment was granted to
allow Debtor to submit a package. As of the filing of this letter, our office has still not received any
documents. Accordingly, our office will respectfully request termination of Loss Mitigation at the
upcoming status conference scheduled for July 11, 2019.

         Should you have any questions, please do not hesitate to contact me.

                                                            Respectfully,
                                                            Knuckles, Komosinski & Manfro, LLP

                                                            /s/ Ernest A. Yazzetti, Jr., Esq.
                                                            Ernest A. Yazzetti, Jr., Esq.
                                                            Counsel for Rushmore Loan Management Services, as
                                                            servicer for Wilmington Savings Fund Society, FSB,
                                                            d/b/a Christiana Trust, not individually but as Trustee
                                                            for Pretium Mortgage Acquisition Trust
CC:      All Counsel - VIA ECF




New Jersey Office 50 Tice Boulevard, Suite 183| Woodcliff Lake, NJ 07677 | Tel (201) 391-0370 | eFax (201) 781-6744
